Case 4:20-cv-00896-ALM-KPJ Document 47 Filed 06/11/21 Page 1 of 4 PageID #: 722




                                IN THE UNITED STATES DISTRICT COURT
                                 FOR THE EASTERN DISTRICT OF TEXAS
                                         SHERMAN DIVISION

  MICHAEL MOATES,

                                     Plaintiff,

            v.                                          Case No. 4:20-CV-00896-ALM-KPJ

  FACEBOOK, INC.,

                                     Defendant.



                          DEFENDANT FACEBOOK INC.’S
             RESPONSE TO PLAINTIFF’S MOTION FOR LEAVE TO WAIVE
           DISCOVERY CONFERENCE OR ORDER REQUIRING CONFERENCE

          Plaintiff’s motion reflects a lack of understanding of Rule 26, the applicable local rules,

 and the current procedural posture of this case. First, until a scheduling conference is set by the

 Court, there is no need to meet and confer on a discovery plan and schedule. And second, unless

 the Court rejects Judge Johnson’s Report and Recommendation, this case will soon no longer be

 pending in this district, mooting any discovery or scheduling issues. In sum, this Court should

 deny Plaintiff’s motion and allow the report and recommendation process to be completed.

     I.          Under Rule 26 and the Court’s Customary Practice, Meeting and Conferring on
                 Discovery Would be Premature.

          The purpose of a Rule 26(f) conference is to develop a proposed discovery plan and

 scheduling order that will govern preparation of the case for trial. Rule 26(f)(1) sets only a relative

 deadline by which the parties must confer. See FED. R. CIV. P. 26(f)(1) (“as soon as practicable—

 and in any event at least 21 days before a scheduling conference is to be held or a scheduling order

 is due under Rule 16(b).”). Thus, no precise deadline exists until the Court sets a scheduling

 conference. In this court, that order is typically titled “Order Governing Proceedings” and usually



 {A35/10477/0007/W1726339.1 }                     -1-
Case 4:20-cv-00896-ALM-KPJ Document 47 Filed 06/11/21 Page 2 of 4 PageID #: 723




 sets an exact date and time for a Rule 16 scheduling conference as well as exact deadlines for the

 26(f) conference to occur and a joint report regarding the results of the 26(f) conference to be filed.

 Plaintiff’s quote from Local Rule CV-26 that a party is not excused from responding to discovery

 because motions are pending is not applicable here. Facebook is not refusing to respond to

 discovery; none has been served and no initial disclosure deadline has been set. The proper order

 of proceedings begins with the Court setting a scheduling conference and until that occurs or the

 Court requires otherwise, there is no obligation to meet and confer on a discovery plan and

 schedule, much less respond to discovery that does not exist.

     II.       No Order Governing Proceedings has Issued and None is Necessary.

           Here, the Court has elected to hear several preliminary motions (Plaintiff’s request for

 injunctive relief and Facebook’s motion to dismiss and motion to transfer) prior to issuing an Order

 Governing Proceedings. On May 14, 2021, Judge Johnson issued a Report and Recommendation

 recommending that this case be transferred to the Northern District of California. See Dkt. #42.

 Plaintiff objected to the Report and Recommendations on May 28, 2021, and Facebook’s response

 to these objections is due June 11, 2021. Judge Mazzant will then decide whether to adopt the

 report. If the report is adopted, the case will be transferred and there will be no need for this Court

 to conduct a scheduling conference, set the case for trial, or determine the bounds of a reasonable

 discovery plan. Under these circumstances, requiring the parties to meet and confer about a

 discovery plan and schedule is at least premature, if not wholly unnecessary. If, however, Judge

 Johnson’s recommendation is rejected and Facebook’s motion to transfer is denied, Facebook

 intends to request that the Court defer discovery until the Court addresses Facebook’s pending

 Motion to Dismiss.




 {A35/10477/0007/W1726339.1 }                     -2-
Case 4:20-cv-00896-ALM-KPJ Document 47 Filed 06/11/21 Page 3 of 4 PageID #: 724




          WHEREFORE, Facebook prays that Plaintiff’s Motion for Leave to Waive Discovery

 Conference or Order Requiring Conference be denied.

 Dated: June 11, 2021                             Respectfully submitted,

                                                  /s/ E. Glenn Thames, Jr.
                                                  E. Glenn Thames, Jr.
                                                  Texas Bar Number 00785097
                                                  glennthames@potterminton.com
                                                  POTTER MINTON
                                                  A Professional Corporation
                                                  110 N. College Avenue, Suite 500
                                                  Tyler, TX 75702
                                                  Telephone: 903 597-8311
                                                  Facsimile: 903 593-0846

                                                  KEKER, VAN NEST & PETERS LLP
                                                  Christopher C. Kearney - # 154101
                                                  ckearney@keker.com
                                                  W. Hamilton Jordan - # 295004
                                                  wjordan@keker.com
                                                  633 Battery Street
                                                  San Francisco, CA 94111-1809
                                                  Telephone:     415 391 5400
                                                  Facsimile:     415 397 7188

                                                  ATTORNEYS FOR DEFENDANT
                                                  FACEBOOK, INC.




 {A35/10477/0007/W1726339.1 }               -3-
Case 4:20-cv-00896-ALM-KPJ Document 47 Filed 06/11/21 Page 4 of 4 PageID #: 725




                                 CERTIFICATE OF SERVICE
        The undersigned hereby certifies that all counsel of record who are deemed to have
 consented to electronic service are being served with this document via the Court’s CM/ECF
 system pursuant to Local Rule CV-5. Service outside the court’s electronic-filing system has been
 completed on June 11, 2021, per the Plaintiff’s consent to electronic service, as follows:

          Michael Moates at the following email addresses:
          michael.moates@thenarrativetimes.org
          michaelsmoates@gmail.com

                                                 /s/ E. Glenn Thames, Jr.
                                                 E. Glenn Thames, Jr.




 {A35/10477/0007/W1726339.1 }                  -4-
